11/24/2020


                                           DA 19-0686
                                                                                              Case Number: DA 19-0686

                  IN THE SUPREME COURT OF THE STATE OF MONTANA

                                          2020 MT 296N



CHRISTOPHER JAMES MICHELOTTI,

              Petitioner and Appellant,

         v.

STATE OF MONTANA,

              Respondent and Appellee.



APPEAL FROM:           District Court of the Thirteenth Judicial District,
                       In and For the County of Yellowstone, Cause No. DV 19-565
                       Honorable Jessica T. Fehr, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                       Christopher James Michelotti, Self-Represented, Adelanto, California

                For Appellee:

                       Timothy C. Fox, Montana Attorney General, Mardell Ployhar, Assistant
                       Attorney General, Helena, Montana

                       Scott D. Twito, Yellowstone County Attorney, Ed Zink, Deputy Chief
                       County Attorney, Billings, Montana



                                                    Submitted on Briefs: October 14, 2020

                                                               Decided: November 24, 2020


Filed:
                                 q3,,---,6mal•-.— 4(
                       __________________________________________
                                         Clerk
Chief Justice Mike McGrath delivered the Opinion of the Court.


¶1     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court Internal Operating

Rules, this case is decided by memorandum opinion and shall not be cited and does not

serve as precedent. Its case title, cause number, and disposition shall be included in this

Court’s quarterly list of noncitable cases published in the Pacific Reporter and Montana

Reports.

¶2     On December 3, 2014, Christopher James Michelotti was charged with one count

of aggravated burglary pursuant to § 46-18-201, MCA, a felony, and five counts of assault

with a weapon pursuant to § 46-18-201, MCA, all felonies.

¶3     On February 17, 2016, following a jury trial, Michelotti was convicted of one count

of aggravated burglary and four counts of assault with a weapon. Significant evidence—

including extensive testimony from victims and officers—was presented at trial regarding

allegations about the incidents on May 11, 2014. Up until the sentencing hearing on

September 26, 2016, Michelotti was represented by James Siegman (Siegman). In the

presentence investigation report, Michelotti asserted that he had not been fairly represented

at trial and alleged ineffective assistance of counsel (IAC) regarding Siegman. Prior to the

sentencing hearing, Siegman filed a motion requesting that the District Court conduct a

hearing to determine whether Michelotti was entitled to new counsel.




                                             2
¶4       On May 11, 2016, the court held a “Finley”1 hearing to address Michelotti’s claims

about his counsel. At the hearing, Michelotti asserted that Siegman failed to file a motion

for a new trial based on a disclosure violation which was based on prosecutorial failure to

provide Siegman with the results from a gunshot residue (GSR) swab, that Siegman failed

to call a witness at trial, and that Siegman had a conflict of interest because of a personal

experience with a home invasion. The District Court determined that communication

between Siegman and Michelotti had broken down significantly, such that alternate

counsel needed to be assigned. The court told Michelotti that if the alternate counsel

advised Michelotti in a similar manner to Siegman, it would not automatically lead to a

valid ineffective assistance of counsel claim.

¶5       On September 26, 2016, Cammi Woodward (Woodward) represented Michelotti at

the sentencing hearing. Woodward stated that Michelotti objected to any restitution

payments as he still maintained his innocence. The District Court decided Michelotti’s

sentence based on the violent nature of the crimes and his other criminal history. Michelotti

was sentenced to 40 years in Montana State Prison for the conviction of aggravated

burglary and 20 years for each count of assault with a weapon. The sentences for the

assault charges were ordered to run concurrently with each other, but consecutive to the

sentence for the aggravated burglary charge, effectively sentencing Michelotti to 60 years

in Montana State Prison.



     1
     In Finley, we held that when a trial court determines that the conflict between a client and
counsel results in a breakdown of communication or if counsel fails to provide effective assistance
then new counsel should be appointed. State v. Finley, 276 Mont. 126, 915 P.2d (1996).
                                                3
¶6     Michelotti appealed his convictions arguing: (1) that the District Court abused its

discretion by admitting evidence of his gang affiliation, (2) that the District Court erred by

denying his motion for mistrial, and (3) that the evidence at trial was insufficient to support

one of his assault with a weapon convictions. We affirmed. State v. Michelotti, 2018 MT

158, 392 Mont. 33, 420 P.3d 1020.

¶7     On May 13, 2019, Michelotti filed a petition for post-conviction relief arguing: (1)

that his attorney, Siegman, was ineffective due to multiple conflicts of interest, (2) that

evidence from the GSR swab was wrongfully withheld, and (3) that his attorney should

have objected to prosecutorial misconduct. On August 1, 2019, Siegman filed an affidavit

with detailed responses to Michelotti’s claims against him. The State also filed a response

in opposition to Michelotti’s petition arguing that the court should dismiss the petition

without a hearing.

¶8     On October 25, 2019, the District Court dismissed Michelotti’s petition without a

hearing. Michelotti appeals.

¶9     Michelotti argues on appeal that his counsel was ineffective for failing to obtain

results from a GSR swab, failing to obtain fingerprint evidence, and conflicts of interest.

He further contends that the State’s failure to test the GSR swab and provide him the results

violated his due process rights.

¶10    We review a district court’s denial of a post-conviction relief petition to determine

whether the district court’s findings of fact are clearly erroneous and whether its

conclusions of law are correct. Maldonado v. State, 2008 MT 253, ¶ 10, 345 Mont. 69,



                                              4
190 P.3d 1043 (citation omitted). IAC claims are mixed questions of law and fact and are

reviewed de novo. Maldonado, ¶ 10.

¶11    Michelotti argues on appeal that Siegman was ineffective because of his failure to

obtain GSR test results and his failure to obtain fingerprint evidence from the guns in the

case. Michelotti also argues that Siegman was ineffective because of Siegman’s own

experience with a home invasion.

¶12    Michelotti’s claims of IAC are inadequate. We use a two-prong test in assessing

IAC claims. Heath v. State, 2009 MT 7, ¶ 17, 348 Mont. 361, 202 P.3d 118; Strickland v.

Washington, 466 U.S. 668, 104 S. Ct. 2052 (1984). Under the test from Strickland, a

defendant must establish that their counsel was deficient and that the deficient performance

was prejudicial and deprived the defendant of a fair trial. Heath, ¶ 17 (citations omitted).

It is not sufficient to find merely that an attorney could have done a better job, or that the

defendant had suffered some prejudice. State v. Hagen, 2002 MT 190, ¶ 23, 311 Mont.

117, 53 P.3d 885. Nor is it sufficient to provide conclusory allegations without evidence.

Hagen, ¶ 19 (citations omitted).

¶13    Michelotti did not establish that his attorney’s actions were deficient; rather, he

provided a myriad of claims which, when analyzed individually, involved decisions that

were either within Siegman’s own discretion as counsel or presented facts outside of

Siegman’s control. Siegman provided the court with a detailed affidavit outlining his

reasoning for the decisions he made in his course of representation.           Siegman also

explained that the home invasion he experienced 25 years prior was significantly different



                                              5
and less serious than what occurred in this case. Michelotti has not met his burden of

showing deficient performance.

¶14    The balance of Michelotti’s arguments should have been raised on direct appeal.

Section 46-21-105(2), MCA.         Section 46-21-105(2), MCA, provides that: “When a

petitioner has been afforded the opportunity for a direct appeal of the petitioner’s

conviction, grounds for relief that were or could reasonably have been raised on direct

appeal may not be raised, considered, or decided in a proceeding brought under this

chapter.” Michelotti, who appealed his convictions, cannot now raise issues that he could

have reasonably raised on direct appeal. State v. Baker, 272 Mont. 273, 281, 901 P.2d 54,

58 (1995). In his direct appeal, Michelotti argued (1) that the court abused its discretion in

admitting evidence that he was affiliated with a gang, (2) that the court erred by denying

his motion for mistrial, and (3) that the evidence presented by the State was insufficient to

support one of his convictions. Michelotti had the opportunity to raise the issue of the State

allegedly suppressing evidence in his direct appeal. Michelotti first makes this claim in

the present appeal, and it is barred.

¶15    This District Court did not abuse its discretion in dismissing Michelotti’s petition

without a hearing. Michelotti’s petition failed to state a claim for relief under § 46-21-104,

MCA.

¶16    We have determined to decide this case pursuant to Section I, Paragraph 3(c) of our

Internal Operating Rules, which provides for memorandum opinions. In the opinion of the

Court, the case presents a question controlled by settled law or by the clear application of

applicable standards of review.

                                              6
¶17   Affirmed.


                              /S/ MIKE McGRATH



We Concur:

/S/ JAMES JEREMIAH SHEA
/S/ LAURIE McKINNON
/S/ BETH BAKER
/S/ JIM RICE




                          7